EXHIBIT 11 Schedule of Computation of Net Earnings Per Share Three Months Ended September 30, 2007 2006 Basic Earnings Per Share Net earnings $ 463,000 $ 164,000 Weighted-average Common Shares: Basic Shares Outstanding 8,151,000 8,092,000 Basic Earnings Per Share 0.06 0.02 Diluted Earnings Per Share Net earnings $ 463,000 $ 164,000 Weighted-average Common Shares: Outstanding 8,151,000 8,092,000 Stock Options 72,000 102,000 Restricted Stock 235,000 155,000 Diluted Shares Outstanding 8,458,000 8,349,000 Diluted Earnings Per Share 0.05 0.02
